USDC IN/ND case 2:13-cr-00111-PPS-JEM document 727 filed 05/18/21 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      NO. 2:13-CR-111
                                          )
KIONTAY KYARE PENNINGTON,                 )
                                          )
              Defendant.                  )

                                OPINION AND ORDER

       This matter is before me on Kiontay Pennington’s pro se motion for a reduction

of sentence or compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to the

COVID-19 pandemic. [DE 719.] Pennington is a 42 year old male who is currently

incarcerated at FCI Butner Medium I, with an anticipated release date of November 1,

2023. Out of 3,591 inmates at Butner FCC, only 4 inmates were reported positive for

COVID-19 when the government filed its response. [DE 721 at 5.] In his motion, which

was mailed on April 6, 2021, Pennington claims he requested the vaccine on several

occasions but had not gotten it yet, and that he was worried about his underlying

conditions of hypertension, his weight, reflux disease, and a Vitamin D deficiency. [DE

719 at 1-2.] However, in its response, the Government has provided Pennington’s

records which show that Pennington received his first Pfizer vaccine in prison on April

7, 2021 (the day after he mailed this motion), and by now he would be fully vaccinated.

[DE 721 at 1; 723-3 at 63.] In his reply, Pennington admits that he has now received both

doses of the vaccine and is fully vaccinated. [DE 726 at 1.] At the time of the
USDC IN/ND case 2:13-cr-00111-PPS-JEM document 727 filed 05/18/21 page 2 of 5


government’s response, Butner FCI has fully vaccinated 860 staff members and 1802

inmates (a little over 50% of the current inmate population). [DE 721 at 7.]

        Pennington was involved in a large-scale racketeering conspiracy involving the

incredibly dangerous Two Six Street Gang, and he was personally involved in an

attempted drug-related kidnapping involving a shooting and death. I sentenced him

pursuant to a plea agreement on December 19, 2017, to 144 months imprisonment to be

followed by 2 years of supervised release. [DE 580.] He has exhausted his

administrative remedies. [DE 719-1.]

        The First Step Act provides that the Court may reduce the term of imprisonment

after considering the factors set forth in section 3553(a), if it finds that “extraordinary

and compelling reasons warrant such a reduction” and that such a reduction “is

consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A)(i). In other words, the compassionate release statute directs me to

make three considerations: (1) whether a reduction is consistent with the factors listed

in section 3553(a); (2) whether extraordinary and compelling reasons warrant a sentence

reduction; and (3) whether a reduction would be consistent with the Sentencing

Commission’s policy statements. All three considerations weigh against release in this

case.

        The section 3553(a) factors, which are well-known by this point, include the

nature and circumstances of the offense and history and characteristics of the

defendant; the need for the sentence to reflect the seriousness of the offense, afford


                                              2
USDC IN/ND case 2:13-cr-00111-PPS-JEM document 727 filed 05/18/21 page 3 of 5


adequate deterrence to criminal conduct, and protect the public from further crimes of

the defendant; and the kinds of sentences and sentencing range for the applicable

category of offense committed. 18 U.S.C. § 3553(a). Pennington’s crime was extremely

serious and violent - he was involved in a brutal, high-profile murder while posing as a

police officer. Pennington still has multiple years left in his sentence and I believe he

may still pose a danger to the community.

       Pennington’s good behavior in prison is commendable, as is the completion of a

number of self improvement classes. But this is not a basis for release. See United States

v. Washington, No. 5:13-020-DCR, 2019 WL 6220984, at *2 (E.D. Ky. Nov. 21, 2019)

(defendant’s claim that he “has an ideal prison record and is the prototype of a

successfully rehabilitated individual” does not present an extraordinary circumstance);

United States v. Wieber, No. 3:14-CR-74-TBR, 2020 WL 1492907, at *2-3 (W.D. Ky. Mar. 27,

2020) (denying relief where defendant took classes in prison and collecting cases stating

compassionate release cannot be based on rehabilitation alone); United States v. Carr,

No. 02-106(JDB), 2020 WL 4192560, at *2 (D. D.C. July 21, 2020) (denying compassionate

release notwithstanding defendant’s completion of a “wide range of classes” and drug

program).

       There also are not “extraordinary and compelling reasons [that] warrant such a

reduction.” 18 U.S.C. § 3582(c)(1)(A). Pennington is overall healthy, he is only middle

aged, and the medical issues he does have are largely controlled. By far the biggest

reason compassionate release is not appropriate in this case is that Pennington is


                                             3
USDC IN/ND case 2:13-cr-00111-PPS-JEM document 727 filed 05/18/21 page 4 of 5


vaccinated. See, e.g., United States v. Smith, No. 17-CR-20753, 2021 WL 364636, at *2 (E.D.

Mich. Feb. 3, 2021) (“absent some shift in the scientific consensus, Defendant’s

vaccination against COVID-19 precludes the argument that his susceptibility to the

disease is ‘ordinary and compelling’ for purposes of § 3582(c)(1)(A).”). In his reply,

Pennington questions the effectiveness of the vaccine. [DE 726 at 1.] As explained by

another court:

              Rodriguez argues that it is unclear how effective the Pfizer
              vaccine is, how long its effects will last, and whether it
              protects against the COVID variants, leaving a risk that he
              could still become seriously ill. Although all evidence to
              date is that the Pfizer vaccine is very effective, no one claims
              that it is 100 percent effective, and thus there remains a small
              risk that Rodriguez could be infected by COVID-10 and
              become seriously ill from that infection. But every prisoner
              runs a small risk of lots of serious medical conditions
              (including COVID-19). The small risk that Rodriguez may
              contract COVID-19 and become seriously ill is simply too
              speculative to justify his release.

       United States v. Rodriguez, No. 15-CR-254 PJS/BRT, 2021 WL 1187149, at *2 (D.

Minn. Mar. 20, 2021) (emphasis in original).

                                           Conclusion

       For the aforementioned reasons, Kiontay Pennington’s motion for a reduction of

sentence or compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to the

COVID-19 pandemic [DE 719] is DENIED. Pennington has not shown the factors under

section 3553(a) warrant release or that extraordinary and compelling reasons warrant

such a reduction under § 3582(c)(1)(A).



                                               4
USDC IN/ND case 2:13-cr-00111-PPS-JEM document 727 filed 05/18/21 page 5 of 5


      ENTERED: May 18, 2021.

                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                      5
